Case 6:17-cv-01365-MJJ-PJH Document 56 Filed 09/10/19 Page 1 of 2 PageID #: 374




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

 WILLIAM PIERCE                                         CIVIL ACTION NO. 6:17-cv-01365

 VERSUS                                                 JUDGE JUNEAU

 LOUIS M. ACKAL, ET AL.                                 MAGISTRATE JUDGE HANNA

                 MINUTES OF SETTLEMENT CONFERENCE

       On Tuesday, September 10, 2019, the undersigned magistrate judge held a

 settlement conference in this matter, commencing at 10:00 a.m. and concluding at

 4:40 p.m.1 Participating in the conference were the following:

           • William S. Pierce, the plaintiff;

           • Dalton Courson, Doug Cochran, Scott Schoettes, and Shelly Skeen,

              counsel for the plaintiff;

           • Edward Barousse, counsel for the defendants;

           • Tracy LeDoux, representing the defendants; and

           • Mark Tammariello, representing the defendants.

       At the conclusion of the conference, the parties reached an amicable

 settlement of the dispute, the specific terms of which will be reduced to writing

 within the next thirty days.



 1
       Statistical time: six hours and forty minutes.
Case 6:17-cv-01365-MJJ-PJH Document 56 Filed 09/10/19 Page 2 of 2 PageID #: 375




       The parties request removal of this case from the district court’s trial docket

 of January 6, 2020. The parties also request that the court retain jurisdiction over

 the settlement of the case under Kokkonen v. Guardian Life, 511 U.S. 375 (1994).

       Signed at Lafayette, Louisiana on September 12, 2019.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE
